Matter of VanLoan (2017 NY Slip Op 09010)





Matter of Vanloan


2017 NY Slip Op 09010


Decided on December 22, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, DEJOSEPH, NEMOYER, AND WINSLOW, JJ.


1375 CA 17-00943

[*1]TESTAMENT OF CHARLOTTE S. VANLOAN, DECEASED. EDWARD C. VANLOAN, JR., AND KAREN DUFFY, PETITIONERS-RESPONDENTS; ROBIN. JONES, RESPONDENT-APPELLANT. (APPEAL NO. 1.) 


LAW OFFICES OF HARIRI & CRISPO, NEW YORK CITY (RONALD D. HARIRI OF COUNSEL), FOR RESPONDENT-APPELLANT. 
COSTELLO, COONEY & FEARON, PLLC, SYRACUSE (JOHN M. DELANEY OF COUNSEL), FOR PETITIONERS-RESPONDENTS.

	Appeal from an order of the Surrogate's Court, Onondaga County (Ava S. Raphael, S.), entered September 13, 2016. The order, among other things, granted the motion of petitioners for summary judgment dismissing respondent's objections to probate. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy , 140 AD2d 988, 988 [4th Dept 1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts , 63 AD2d 566, 567 [1st Dept 1978]; see also  CPLR 5501 [a] [1]).
Entered: December 22, 2017
Mark W. Bennett
Clerk of the Court